          Case 2:13-cr-00236-HB Document 38 Filed 06/10/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :              CRIMINAL ACTION
                                        :
              v.                        :
                                        :              NO. 13-236
MOHAMED MANSARAY                        :              NO. 15-526

                                  MEMORANDUM

Bartle, J.                                            June 10, 2020

             The Court has before it the petition of defendant

Mohamed Mansaray1 for an order transferring him to home

confinement under the Coronavirus Aid, Relief, and Economic

Security (“CARES”) Act, Pub. L. No. 116-136, 134 Stat. 281

(2020).

             On July 2, 2014, defendant pleaded guilty to an

information which charged him with one count of conspiracy to

defraud an agency of the United States in violation of 18 U.S.C.

§ 371 and 13 counts of aiding and assisting in the preparation

of false tax returns in violation of 26 U.S.C. § 7206(2).                The

Government brought these charges in connection with false and

fraudulent federal income tax returns that the defendant

prepared for clients and filed with the Internal Revenue Service

for tax years 2008 through 2012.         Defendant used the personal

identities of foster children with Catholic Social Services




1.   Defendant is represented by counsel.
         Case 2:13-cr-00236-HB Document 38 Filed 06/10/20 Page 2 of 6



fraudulently to claim dependents and thus deductions on his

clients’ tax returns.

            Defendant’s crimes continue unabated.         On November 3,

2015, a grand jury charged defendant in a separate criminal

action with 10 counts of wire fraud in violation of 18 U.S.C.

§ 1343, 10 counts of aggravated identity theft in violation of

18 U.S.C. § 1028A, and 10 counts of aiding and assisting in the

preparation of fraudulent income tax returns in violation of

26 U.S.C. § 7206(2), all in connection with defendant’s

continued operation of his illicit tax preparation business and

use of false dependents for tax years 2013 and 2014.            For these

charges, defendant was arrested on November 5, 2015 and released

on bail.

            Defendant’s crime spree still did not end at this

point.    On April 19, 2016, a grand jury returned a superseding

indictment charging him with additional counts for preparing

false tax returns for the 2015 tax year.

            Defendant is currently serving his sentence of 120

months at FCI Schuylkill.       His projected release date is

December 10, 2024.      Defendant seeks immediate release into home

confinement under Section 12003 of the CARES Act which was




                                     -2-
       Case 2:13-cr-00236-HB Document 38 Filed 06/10/20 Page 3 of 6



signed into law to address ongoing concerns related to COVID-19

in the federal prison system.2

            The CARES Act eliminates the maximum amount of time

the Director of the Bureau of Prisons (“BOP”) may place a

prisoner on home confinement toward the end of his or her

sentence.   See CARES Act § 12003(b)(2).       This time limit is set

forth in the First Step Act.      See 18 U.S.C. § 3624(c).      The

First Step Act instructs the Director of the BOP:

            (1) . . . to the extent practicable, [to]
            ensure that a prisoner serving a term of
            imprisonment spends a portion of the final
            months of that term (not to exceed 12
            months), under conditions that will afford
            that prisoner a reasonable opportunity to
            adjust to and prepare for the reentry of
            that prisoner into the community. Such
            conditions may include a community
            correctional facility.

18 U.S.C. § 3624(c)(1).     The First Step Act also provides that:

            (2) . . . [t]he authority under this
            subsection may be used to place a prisoner
            in home confinement for the shorter of 10
            percent of the term of imprisonment of that
            prisoner or 6 months. The [BOP] shall, to
            the extent practicable, place prisoners with
            lower risk levels and lower needs on home
            confinement for the maximum amount of time
            permitted under this paragraph.

18 U.S.C. § 3624(c)(2) (emphasis added).




2.   The Government represents that as of May 28, 2020 there are
no inmates or staff who have confirmed positive test results for
the coronavirus at FCI Schuylkill.
                                   -3-
       Case 2:13-cr-00236-HB Document 38 Filed 06/10/20 Page 4 of 6



            The CARES Act authorizes the BOP Director to release

certain inmates into home confinement during the coronavirus

pandemic.   It provides:

            During the [period beginning on the date on
            which the President declared a national
            emergency . . . with respect to the
            Coronavirus Disease 2019], if the Attorney
            General finds that emergency conditions will
            materially affect the functioning of the
            [BOP], the Director of the [BOP] may
            lengthen the maximum amount of time for
            which the Director is authorized to place a
            prisoner in home confinement under the first
            sentence of section 3624(c)(2) of title 18,
            United States Code, as the Director
            determines appropriate.

CARES Act § 12003(b)(2).

            On April 3, 2020, United States Attorney General

William Barr issued a memorandum in which he found that

emergency conditions as a result of COVID-19 have materially

effected the functioning of the BOP.       He granted the Director of

the BOP the authority to release into home confinement certain

inmates at greater risk due to COVID-19 based on several

discretionary factors.     The Attorney General set out these

factors in a separate memorandum dated March 26, 2020:

           The age and vulnerability of the inmate to
            COVID-19, in accordance with the Centers for
            Disease Control and Prevention (CDC)
            guidelines;
           The security level of the facility currently
            holding the inmate, with priority given to
            inmates residing in low and minimum-security
            facilities;


                                   -4-
       Case 2:13-cr-00236-HB Document 38 Filed 06/10/20 Page 5 of 6




          The inmate’s conduct in prison, with inmates
           who have engaged in violent or gang-related
           activity in prison or who have incurred a
           BOP violation within the last year not
           receiving priority treatment under this
           Memorandum;
          The inmate’s score under PATTERN, with
           inmates who have anything above a minimum
           score not receiving priority treatment under
           this Memorandum;
          Whether the inmate has a demonstrated and
           [sic] verifiable re-entry plan that will
           prevent recidivism and maximize public
           safety, including verification that the
           conditions under which the inmate would be
           confined upon release would present a lower
           risk of contracting COVID-19 than the inmate
           would face in his or her BOP facility; [and]
          The inmate’s crime of conviction, and
           assessment of the danger posed by the inmate
           to the community. Some offenses, such as sex
           offenses, will render an inmate ineligible
           for home detention. Other serious offenses
           should weigh more heavily against
           consideration for home detention.

           In addition to these factors, before release into home

confinement, an inmate must be examined by the BOP Medical

Director (or a designee) for risks related to COVID-19.          The

Medical Director must assess those risks at the inmate’s

facility as well as the location where he or she seeks home

confinement.

           Defendant seeks home confinement under Section

12003(b)(2) of the CARES Act on the grounds that certain of his

medical conditions put him at greater risk if he were to

contract COVID-19.    He contends that he meets the requirements

                                   -5-
       Case 2:13-cr-00236-HB Document 38 Filed 06/10/20 Page 6 of 6



for release to home confinement set out in Attorney General

Barr’s March 26, 2020 memorandum.        Defendant does not seek a

reduction of his sentence based on compassionate release.             See

18 U.S.C. § 3582(c)(1)(A).

          The Congress did not provide the Courts with the

authority to review the BOP Director’s decision whether to

release inmates into home confinement at an earlier time under

the CARES Act.   See, e.g., United States v. Ashby, Criminal

Action No. 15-0154, 2020 WL 2494677, at *2 (M.D. Pa. May 14,

2020); United States v. Cruz, Criminal Action No. 95-0204, 2020

WL 1904476, at *4 (M.D. Pa. Apr. 17, 2020).        This discretion

rests solely with the Attorney General and the BOP Director.

Cruz, 2020 WL 1904476, at *4.

          We will therefore deny the petition of defendant

Mohammed Mansaray for an order transferring him to home

confinement under the CARES Act.




                                   -6-
